Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Examiner acknowledges the amendment filed 23 July 2021 wherein: claims 22-23 are amended; claims 21-40 are pending.

Response to Arguments
Applicant’s arguments, see pages 6-15, filed 23 July 2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new double patenting rejections below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 21 and 38 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 21, the claim recites the limitation “light beam generator component” which uses a generic placeholder (“component”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to an acousto-optical deflector and an acousto-optic frequency shifter (Applicant’s specification, par. [0038], fig. 39) and equivalents thereof.
Similarly, the limitation “first optical apparatus” with generic placeholder “apparatus” is interpreted under 35 USC 112(f) as corresponding to a scanning mirror, a scan lens, a tube lens, and an objective lens (Applicant’s claim 31) and equivalents thereof.


Regarding claim 38, the limitation “light beam generator” is interpreted as described above regarding claim 21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 21-24 and 26-40 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-12 of U.S. Patent No. 10,408,758. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate or render obvious the instant claims.

Regarding claims 21, 24, and 26-28, reference claim 1 anticipates the instant claims.

Regarding claims 22-23, reference claims 2-3, respectively, anticipate the instant claims.

Regarding claims 29-37, reference claims 4-12, respectively, anticipate the instant claims.

Regarding claims 38-40, the apparatus of reference claim 1 renders obvious the claimed methods.

Claim(s) 21-26, 29, 31-32, and 38 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 21, 27-29, 32, and 38 of copending Application No. 16/528,436 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate or render obvious the instant claims as follows:

Regarding claims 21-22, 24-26, 29, reference claim 21 anticipates the instant claims.

Regarding claim 23, reference claim 32 anticipates the instant claim.

Regarding claim 31, reference claim 29 anticipates the instant claim.

Regarding claim 32, reference claims 27-28 render obvious the instant claim.

Regarding claim 38, reference claim 33 anticipates the instant claim.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 21-40 would be allowable if the above non-statutory double patenting rejections above are overcome.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claims 21 and 38, with reference to representative claim 21, the cited prior art does not expressly disclose or suggest an apparatus comprising: a light beam generator component configured to receive light from a laser and to generate at least a first beam of frequency shifted light and a second beam of frequency shifted light; a first optical apparatus configured to direct the first beam of frequency shifted light along a first optical path and to direct the second beam of frequency shifted light along a second optical path; a second optical apparatus configured to combine and direct the first beam of frequency shifted light with the second beam of frequency shifted light onto a flow channel, as claimed in combination with the rest of the claim limitations.
MacPherson (US 6,396,069) discloses an apparatus (Fig. 4) comprising: a light beam generator component (141); a first optical apparatus (151) configured to direct a first beam along a first optical path and to direct a second beam along a second path; a second optical apparatus (157) configured to combine and direct the first beam with the second beam; and a photodetector(164). However, MacPherson et al does not teach aches frequency-shifting the light beam produced with acousto-optic modulators (156 and 158) and wherein the first and second beams being directed onto a flow channel, and wherein the light beam generator component generates a beam of frequency shifted light. MacPherson instead teaches generating a beam and then using the modulators to frequency shift the light.
	While apparatuses using frequency-shifted light were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed configuration.
	Accordingly, claims 21 and 38 would be allowable.

	Regarding claims 22-37 and 39-40, the claims would be allowable due to their dependence on claims 21 and 38.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884